                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:08-CR-247-FL-1
                                       No. 5:18-CV-268-FL

 LARRY LAVONNE BERRY,                          )
                                               )
                 Petitioner,                   )
                                               )                      ORDER
       v.                                      )
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                 Respondent.                   )



       This matter is before the court on petitioner’s motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 (DE 243), respondent’s motion to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (DE 246), and petitioner’s motion to amend his

motion to vacate (DE 259). Pursuant to 28 U.S.C. § 636(b)(1)(B), United States Magistrate Judge

Robert B. Jones, Jr., entered a memorandum and recommendation (“M&R”) (DE 256), wherein it

is recommended that the court deny petitioner’s § 2255 motion and grant respondent’s motion to

dismiss. Petitioner timely objected. In this posture, the issues raised are ripe for ruling. For the

reasons stated herein, petitioner’s motion to vacate is denied, respondent’s motion to dismiss is

granted, and petitioner’s motion to amend is granted. The court denies petitioner a certificate of

appealability.




                                                   1
                                         BACKGROUND

       On November 6, 2008, petitioner pleaded guilty pursuant to a written plea agreement to

counts one, two, five, and seven of a seven count indictment. (Transcript of Arraignment (“Arr.

Tr.”) (DE 149) 18:20–20:18; Plea Agreement (DE 58) at 3–6). Count one charged armed robbery

of a bank, assaulting bank employees and others with dangerous weapons, and aiding and abetting

in violation of 18 U.S.C. §§ 2113(a), 2113(d), and 2. Count two charged carrying firearms during

the armed bank robbery and aiding and abetting in violation of 18 U.S.C. §§ 924(c)(l)(A), and 2.

Count five charged “Hobbs Act robbery” of a jewelry store and aiding and abetting in violation of

18 U.S.C. §§ 1951, 2. Count seven charged possession of firearms by a felon in violation of 18

U.S.C. § 922(g)(l).

       On June 4, 2009, petitioner appeared before the district court, represented by counsel, for

sentencing. The court sentenced petitioner to a term of imprisonment of 218 months on counts

one, five, and seven, to be served concurrently, and a term of 84 months on count two, to be served

consecutively, producing a total term of 302 months.

       On June 1, 2010, petitioner filed his first motion to vacate, set aside, or correct his sentence

pursuant to § 2255, alleging ineffective assistance of counsel for failing to argue against his status

as an armed career criminal. The court ordered the judgment be vacated and reentered on identical

terms, assuming without deciding that petitioner received ineffective assistance of counsel because

his attorney failed to file a notice of appeal or advise him of his ability to appeal. Berry v. U.S.,

No. 5:08-CR-247-FL-1, 2011 WL 761478, at *2 (E.D.N.C. Feb. 24, 2011). On appeal, the United

States Court of Appeals for the Fourth Circuit upheld the amended judgment because petitioner’s




                                                  2
plea agreement contained an appellate waiver. United States v. Berry, 446 F. App’x 661, 662 (4th

Cir. 2011) (per curiam).

       On November 8, 2012, petitioner filed a second motion to vacate, set aside, or correct his

sentence pursuant to § 2255. He argued that he received ineffective assistance of counsel because

his attorney did not object to his classification as an armed career criminal. Respondent moved to

dismiss. The district court granted respondent’s motion to dismiss and denied petitioner’s second

§ 2255 motion. Berry v. United States, No. 5:08-CR-247-FL-1, 2014 WL 11369607, at *6

(E.D.N.C. Aug. 21, 2014). On appeal, the Fourth Circuit denied a certificate of appealability and

dismissed petitioner’s claims. United States v. Berry, 598 F. App’x 205, 205 (4th Cir. 2015) (per

curiam). However, the United States Supreme Court granted certiorari, vacated the judgment of

the Fourth Circuit, and remanded petitioner’s case for further consideration in light of Johnson v.

United States, 135 S. Ct. 2551 (2015). Berry v. United States, 136 S. Ct. 417 (2015) (mem.). On

remand, this court granted petitioner’s motion to vacate, set aside, or correct his sentence under §

2255, finding that petitioner lacked the requisite predicate felony convictions to qualify as an

armed career criminal. (Order (DE 218) at 2 (citing 18 U.S.C. § 924(e)).

       On January 3, 2017, petitioner appeared before the district court, represented by counsel,

for resentencing. (Transcript of Re-Sentencing (“Sent. Tr.”) (DE 236) at 1). The court sentenced

petitioner to a term of imprisonment of 198 months on counts one and five; 120 months on count

seven, to be served concurrently; and a term of sixty months on count two, to be served

consecutively, producing a total term of 258 months. On October 4, 2017, the Fourth Circuit

affirmed the amended judgment of the district court. United States v. Berry, 698 F. App’x 136,




                                                 3
138 (4th Cir. 2017) (per curiam). The Supreme Court denied certiorari on February 21, 2018.

Berry v. United States, 138 S. Ct. 1019 (2018) (mem.).

       On June 11, 2018, petitioner, proceeding pro se, filed his third and instant motion to vacate

pursuant to 28 U.S.C. § 2255. Petitioner’s motion raises four grounds for relief: 1) he received

ineffective assistance of counsel at resentencing, 2) respondent failed to disclose impeachment

evidence, 3) he received an illegal sentence, and 4) he received ineffective assistance of counsel

in his 2017 appeal. On July 16, 2018, respondent filed its motion to dismiss. In response to the

motion to dismiss, petitioner additionally contends that his guilty plea should be vacated as

unknowing. The M&R rejects each ground for relief asserted by petitioner.

       In addition to objecting to the M&R, petitioner filed the instant motion to amend or

supplement his § 2255 motion. Petitioner argues that his conviction for use or possession of a

firearm in furtherance of a crime of violence is void for vagueness. He also argues that he did not

know that he was prohibited from possessing a firearm due to his conviction as a felon.

                                         DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of the M&R to which specific objections

are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review where a party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). Absent a specific and timely filed objection, the court reviews only for “clear error,”

and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).


                                                4
Upon careful review of the record, “the court may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the Court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). “The Federal Rules of Civil

Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent

with any statutory provisions, or the [§ 2255 Rules], may be applied to” § 2255 proceedings. Rules

Governing Section 2255 Proceedings, Rule 12.

B.     Analysis

       1.      Withdrawal of Plea

       Petitioner argues that he should be allowed to withdraw his guilty plea because it was not

knowingly and voluntarily made.

       “[A] defendant does not have an absolute right to withdraw a guilty plea, even before

sentencing.” United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). Under Federal Rule of

Criminal Procedure 11(d)(2)(B), a criminal defendant must “show a fair and just reason for

requesting the withdrawal.” To determine whether petitioner has met this burden, the United

States Court of Appeals for the Fourth Circuit set forth the following six factors:

       1) whether the defendant has offered credible evidence that his plea was not


                                                 5
       knowing or not voluntary, 2) whether the defendant has credibly asserted his legal
       innocence, 3) whether there has been a delay between the entering of the plea and
       the filing of the motion, 4) whether defendant has had close assistance of competent
       counsel, 5) whether withdrawal will cause prejudice to the government, and 6)
       whether it will inconvenience the court and waste judicial resources.


Moore, 931 F.2d at 248. “The consideration of these factors is not a rigidly mechanistic test, for

the conspicuous fuzziness of the operative terms–fair and just–precludes such an endeavor. United

States v. Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009). Nevertheless, the court must

“balance these factors, along with any other pertinent information, to reach its decision.” Id.

       A properly conducted Rule 11 proceeding raises a strong presumption that petitioner’s plea

was knowing and voluntary. United States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996); United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992). The court has reviewed the arraignment

transcript and concludes petitioner’s Rule 11 proceeding was properly conducted. (See Arr. Tr.

(DE 149)). Petitioner’s plea was knowing and voluntary at the time it was made.

       Petitioner asserts that his ex-fiancée having a relationship with an arresting officer

exonerates him from criminal liability. For the same reasons the court concludes respondent did

not commit a Brady violation, infra, petitioner fails to credibly show that he was legally innocent.

       Petitioner pleaded guilty on November 6, 2008, and filed the present motion to vacate on

June 11, 2018. (See Arr. Tr. at 1, Mot. to Vacate (DE 243)). Such a lengthy delay weighs against

granting a motion to withdraw guilty plea. See United States v. Nicholson, 676 F.3d 376, 384 (4th

Cir. 2012); Moore, 931 F.2d at 248.

       Petitioner does not challenge the assistance of counsel at his arraignment.            Indeed,

petitioner indicated under oath that he was satisfied with the assistance of counsel up to




                                                 6
arraignment.   (Arr. Tr. 11:15–12:2).     Therefore, the fourth factor weighs against allowing

petitioner to withdraw his guilty plea.

       Where the first four Moore factors all weigh against the petitioner, the court “refrain[s]

from trying to ascertain just how much withdrawal of the plea would prejudice the government

and inconvenience the court.” United States v. Sparks, 67 F.3d 1145, 1154 (4th Cir. 1995).

       Petitioner argues that his guilty plea must be set aside, relying upon United States v. Fisher,

711 F.3d 460 (4th Cir. 2013). Petitioner’s reliance on Fisher is misplaced. There, the court allowed

withdrawal of a guilty plea where a law enforcement agent admitted to providing false testimony

in the sole affidavit supporting a search warrant application. Fisher, 711 F.3d at 462–64, 469.

Here, no law enforcement agent intentionally made any false statements under oath in support of

a search warrant application. The search of petitioner’s house was based on statements from his

co-defendant Marcus Davis (“Davis”), crime stopper tips, and Gold Factory victim statements.

Petitioner does nothing to undermine the veracity of any of these sources of information.

Therefore, Fisher is inapplicable to the instant case. Petitioner’s guilty plea may not be withdrawn.

       2.      Petitioner’s Sentence

       Petitioner asserts that his sentence was illegal because the sentencing guidelines

“prohibited the court from not combining the 924(c).”

       For a conviction under § 924(c), “the guideline sentence is the minimum term of

imprisonment required by statute.” U.S.S.G. § 2K2.4(b). In pertinent part, § 924(c) provides that

       any person who, during and in relation to any crime of violence . . . uses or carries
       a firearm, or who, in furtherance of any such crime, possesses a firearm, shall, in
       addition to the punishment provided for such crime of violence or drug trafficking
       crime -- be sentenced to a term of imprisonment of not less than 5 years.



                                                 7
18 U.S.C. § 924(c)(1)(A)(i). Therefore, the sentencing guidelines and pertinent statute require a

60-month term of imprisonment consecutive to any other sentence.

       Petitioner argues that amendment 489 to the sentencing guidelines required the court to

reduce his advisory guidelines imprisonment range by the 60 months mandated under the statute.

In certain cases, a robbery offense without enhancement for use of a firearm and the consecutive

sentence mandated by § 924(c) yield a lower guidelines sentence than a robbery conviction with

the firearms enhancement but without the § 924(c) conviction. See U.S.S.G. § 2K2.4 n.4.

Amendment 489 applies to such cases, ensuring that the prohibition against double counting does

not create a lower guidelines range. See id. As the magistrate judge cogently describes,

amendment 489 is inapplicable to petitioner’s case. (See M&R (DE 256) at 15–16 n.2). The court

rejects petitioner’s claim that his sentence was illegal.

       3.      Brady Disclosure

       Petitioner asserts that respondent engaged in prosecutorial misconduct by failing to

disclose that one of the law enforcement agents that arrested petitioner, Stanley Thomas

(“Thomas”), had a romantic relationship with petitioner’s ex-fiancée. Petitioner argues that, had

such information been disclosed, he could have impeached witnesses’ testimony.

       “The Due Process Clause requires the prosecution to disclose upon request evidence that

is favorable to the defense and material to guilt or punishment.” United States v. Sterling, 724

F.3d 482, 511 (4th Cir. 2013) (citing United States v. Higgs, 663 F.3d 726, 734–35 (4th Cir. 2011)).

Evidence is favorable if it is exculpatory, Brady v. Maryland, 373 U.S. 83 (1963), or if it may be

used for impeachment, Giglio v. United States, 405 U.S. 150 (1972). Evidence known to




                                                  8
investigators but not to the prosecutor is subject to disclosure. Kyles v. Whitley, 514 U.S. 419,

438 (1995).

       “The government breaches its duty if it fails to produce evidence that it is obligated to turn

over to the defense, or if it fails to timely comply with a discovery order in turning over required

evidence.” Sterling, 724 F.3d at 511. “A failure to disclose violates due process only if the

evidence in question (1) is favorable to the defendant because it is either exculpatory or

impeaching; (2) was suppressed by the government; and (3) is material in that its suppression

prejudiced the defendant.” Id. (citing Strickler v. Greene, 527 U.S. 263, 281–82 (1999); Vinson

v. True, 436 F.3d 412, 420 (4th Cir. 2006)). Undisclosed evidence is material when its cumulative

effect is such that “there is a reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different.” Kyles, 514 U.S. at 433–34

(internal quotation marks and citation omitted). “A reasonable probability does not mean that the

defendant ‘would more likely than not have received a different verdict with the evidence,’ only

that the likelihood of a different result is great enough to ‘undermine[ ] confidence in the outcome

of the trial.’” Smith v. Cain, 565 U.S. 73, 75 (2012) (quoting Kyles 514 U.S. at 434).

       In the instant case, petitioner’s ex-fiancée being in a romantic relationship with Thomas is

not material evidence. In the instant case, petitioner robbed the Lumbee Guaranty Bank and Gold

Factory Jewelry Store. To support its case, respondent presented numerous pieces of evidence

entirely unrelated to Thomas and petitioner’s ex-fiancée, including: 1) statements of the Lumbee

Guarantee Bank victims; 2) identification of the getaway car; 3) statements by co-defendant Davis

regarding the robbery and petitioner’s attempts to clean and destroy money from the bank robbery;

4) statements of the Gold Factory victims; 5) discovery of the stolen jewelry in petitioner’s home;


                                                 9
and 6) photographs of petitioner wearing the stolen jewelry. (See Presentence Investigative Report

(DE 81) ¶¶ 11–19). In addition, other arresting agents besides Thomas observed firsthand the

stolen jewelry, firearms, damp case, burnt images of cash, and purple suit jacket in petitioner’s

home.

        In the face of the uncontested evidence marshaled by respondent, petitioner speculates that

his ex-fiancée or Thomas planted burned currency found in his grill to ensure his arrest and

conviction. However, Davis told police that he personally observed petitioner burning money in

the grill. Therefore, petitioner’s new claim that he was framed for a crime he did not commit rings

hollow. Likewise, petitioner’s ex-fiancée testifying that she purchased firearms for herself and for

petitioner is irrelevant to petitioner’s felon in possession conviction, where the firearms were found

in petitioner’s house.

        Petitioner has failed to demonstrate that Thomas’s relationship with his ex-fiancée

undermines confidence in his conviction. The court rejects petitioner’s Brady claim for lack of

materiality.

        4.     Ineffective Assistance — Resentencing

        Petitioner contends that his counsel at resentencing was ineffective because she should

have informed the court that Thomas was romantically involved with petitioner’s ex-fiancée, and

that petitioner was sexually assaulted in prison.

        “[S]entencing is a critical stage of the criminal proceeding at which [petitioner] is entitled

to the effective assistance of counsel.” Gardner v. Fla., 430 U.S. 349, 358 (1977). In order to

establish ineffective assistance of counsel, a petitioner must satisfy a two-pronged test. See

Strickland v. Washington, 466 U.S. 688, 687 (1984). Under the first prong, a petitioner must show


                                                    10
that his counsel’s representation “fell below an objective standard of reasonableness.” Id. at 688.

The court must be “highly deferential” to counsel’s performance and must make every effort to

“eliminate the distorting effects of hindsight.” Id. at 689. Therefore, the court must “indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. The second prong requires a petitioner to show that he was prejudiced by the

ineffective assistance by showing “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694.

       “The Sixth Amendment guarantee of counsel does not guarantee an ideal or perfect

representation.”   Mickens v. Taylor, 240 F.3d 348, 363 (4th Cir. 2001) (en banc).           “The

performance prong is satisfied when counsel provides reasonably effective assistance, including

demonstrating legal competence, doing relevant research, and raising important issues.” United

States v. Carthorne, 878 F.3d 458, 465 (4th Cir. 2017); United States v. Smith, 640 F.3d 580, 598

(4th Cir. 2011). Counsel’s decision regarding what evidence to present at sentencing is a tactical

decision. See Wiggins v. Smith, 539 U.S. 510, 533 (2003); Hunt v. Lee, 291 F.3d 284, 292 (4th

Cir. 2002). “The reasonableness of the tactical decision actually made by counsel is of course

subject to challenge, but the decision is not unreasonable simply because the client expressed a

contrary view.” United States v. Chapman, 593 F.3d 365, 369 (4th Cir. 2010).

       In the instant case, defense counsel’s decision not to present evidence cited by petitioner

was a tactical decision due deference by the court. Counsel presented thorough arguments in favor

of petitioner regarding the nature of his offense, his criminal history, and numerous other

mitigating factors in favor of a sentence at the bottom of the guideline range. (Transcript of


                                                11
Sentencing (“Sent. Tr.”) (DE 236) 6:15–10:6). Counsel’s decision not to present evidence that a

law enforcement agent had an affair with petitioner’s ex-fiancée or that he was sexually assaulted

was not outside the range of professional decision making, especially in light of her extensive

arguments regarding petitioner’s success with rehabilitation programs and the trauma he

experienced in the past. Indeed, petitioner even asserts that the reason counsel elected not to

present the pieces of evidence he wanted to present was because respondent would have sought an

upward departure if she did. (See Mot. to Vacate (DE 243) at 4). On such facts, counsel’s

performance is not objectively unreasonable.

       Petitioner also fails to demonstrate that counsel’s performance prejudiced him.           As

discussed above, petitioner’s claim that he should be allowed to withdraw his guilty plea is without

merit. Therefore, counsel declining to raise a motion to withdraw petitioner’s guilty plea based on

alleged impeachment evidence at sentencing was not prejudicial. Similarly, the fact that petitioner

was sexually assaulted in prison would do little to change the court’s sentence, because the court

had already considered similar trauma experienced by petitioner as a child and prior to the instant

offense. (See Sent. Tr. 9:9–14; Presentence Investigative Report (DE 81) ¶¶ 42–43).

       5.      Ineffective Assistance — Appeal

       Petitioner claims that his appellate counsel was ineffective because he did not present

evidence of Thomas’s romantic relationship with petitioner’s ex-fiancée.

       Criminal defendants have a right to effective assistance of counsel in preparing their

appeals. Evitts v. Lucey, 469 U.S. 387, 393–94 (1985). As with any ineffective assistance claim,

petitioner must demonstrate that counsel’s performance was deficient, and that he was prejudiced

by such deficient performance. See Strickland v. Washington, 466 U.S. 688, 687 (1984).


                                                12
       The record on appeal includes “(1) the original papers and exhibits filed in the district

court; (2) the transcript of proceedings, if any; and (3) a certified copy of the docket entries

prepared by the district clerk.” Fed. R. App. P. 10(a). The Federal Rules of Appellate Procedure

allows the record to be modified if evidence presented in the district court “is omitted from or

misstated in the record by error or accident.” Fed. R. App. P. 10(e). Generally, the court will only

order supplementation under Rule 10(e) when it appears to omit proceedings that must have

occurred in district court. United States v. Chesapeake & O. Ry. Co., 281 F.2d 698, 702 (4th Cir.

1960); see also 4th Cir. Local Rule App. P. 10(d) (“Disputes concerning the accuracy or

composition of the record on appeal should be resolved in the trial court in the first instance,

although the Court of Appeals has the power, either on motion or of its own accord, to require that

the record be corrected or supplemented.”). The rule does not allow parties to license to build a

new record on appeal. See Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096,

1111 n.11 (10th Cir. 2010); United States v. Hillsberg, 812 F.2d 328, 336 (7th Cir. 1987).

       Counsel’s performance was not deficient. In the instant case, petitioner asked counsel to

include evidence of Thomas’s relationship with petitioner’s ex-fiancée. Counsel told petitioner he

did not present the additional evidence because the court of appeals was limited to the record of

the case in district court. (See Email Correspondence (DE 243-2) at 2). Nonetheless, counsel

raised petitioner’s argument before the court. See Berry, 698 F. App’x at 137–38. Therefore,

counsel acted within prevailing professional norms.

       The court of appeals considered petitioner’s argument in support of his motion to withdraw

guilty plea and rejected it under a plain error standard of review. Id. Therefore, failure to include




                                                 13
information concerning Thomas and petitioner’s ex-fiancée in the record also did not prejudice

petitioner.

         6.       Petitioner’s Supplemental Challenges

         Petitioner supplements his § 2255 motion with two additional arguments.1 First, he argues

under United States v. Davis, 139 S. Ct. 2319 (2019) that his convictions under § 924(c) and §

922(g) are unconstitutionally vague. Davis does not aid petitioner.

         In Davis, the United States Supreme Court held it unconstitutionally vague to define a

“crime of violence” as a felony “that by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of committing the offense.”

18 U.S.C. § 924(c)(3)(B); Davis, 139 S. Ct. 2323–24. However, § 924(c) also defines a crime of

violence as a felony that “has as an element the use, attempted use, or threatened use of physical

force against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). Armed bank robbery

under 18 U.S.C. § 2113 qualifies as a crime of violence under this definition. United States v.

McNeal, 818 F.3d 141, 152–53 (4th Cir. 2016). Therefore, Davis is inapplicable.2 Petitioner’s

void-for-vagueness challenge fails.

         Second, petitioner argues that his felon in a firearm possession conviction under 18 U.S.C.

§ 922(g) fails under Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the Court held that

§ 922(g) requires proof of petitioner’s knowledge of his felony status to sustain a conviction. Id.




1
          The court grants petitioner’s motion to supplement his § 2255 petition with the additional grounds raised in
his brief. However, the court rejects petitioner’s arguments for the reasons stated herein.
2
         Davis also does not aid petitioner in contesting his conviction under 18 U.S.C. § 922(g)(1).


                                                         14
at 2195–96. Rehaif does not avail petitioner because he has procedurally defaulted on raising his

claim.

         Generally, “claims not raised on direct appeal may not be raised on collateral review unless

the petitioner shows cause and prejudice” or “actual innocence.” Massaro v. United States, 538

U.S. 500, 504 (2003); Bousley v. United States, 523 U.S. 614, 623 (1998). In the instant case,

petitioner cannot demonstrate either. Prior to possessing the firearm connected to the instant

offense, petitioner served over 21 months in prison for attempted robbery committed in 1986, and

over seven years for first degree robbery committed in 1991. (See Presentence Investigative

Report (DE 81) ¶¶ 29, 33). Therefore, based on the length of time served, petitioner knew when

he possessed the firearm that he had previously been convicted of an offense punishable by a term

of imprisonment exceeding one year. See 18 U.S.C. § 922(g)(1).

         Accordingly, the court rejects petitioner’s supplemental grounds for relief.

C.       Certificate of Appealability

         A certificate of appealability may issue only upon a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). After reviewing the claims

presented on collateral review in light of the applicable standard, the court finds that a certificate

of appealability is not warranted.




                                                 15
                                         CONCLUSION

        Based on the foregoing, petitioner’s motion to vacate, set aside, or correct his sentence (DE

243) is DENIED. Respondent’s motion to dismiss (DE 246) is GRANTED. Petitioner’s motion

to amend is GRANTED. A certificate of appealability is DENIED. The clerk is DIRECTED to

close this case.

        SO ORDERED, this the 17th day of December, 2019.



                                              ______________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 16
